             Case 8:20-bk-03608-CPM               Doc 72       Filed 05/27/20         Page 1 of 19




                                             ORDERED.
      Dated: May 26, 2020




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov
In re:
CFRA HOLDINGS, LLC                                             Case No. 8:20-bk-03608-CPM
                                                               Chapter 11

                                                               Jointly Administered with:
CFRA, LLC                                                      Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                                           Case No. 8:20-bk-03610-CPM

      Debtors.
______________________________________/

             CONSENT ORDER (I) AUTHORIZING DEBTORS TO USE
        CASH COLLATERAL; (II) ACKNOWLEDGING EXTENT, VALIDITY
      AND PRIORITY OF LIEN; AND (III) SCHEDULING A FURTHER HEARING

        THIS MATTER having been opened to the Court upon the Motion (the “Cash Collateral

Motion”)1 [Docket No. 47] of CFRA, LLC and CFRA Tri-Cities, LLC (the “Operating Company

Debtors”); and (ii) the Notice of Perfection of Security Interest in Property Pursuant to 11

U.S.C. § 546(b) and Objection to Use of Cash Collateral (the “Objections”) (ECF Nos. 15 and

15) filed in the cases of each of the Operating Company Debtors by Valley National Bank

(“VNB” or “Agent”), successor in interest to USAMERIBANK, and Raymond James Bank,

N.A. (“RJB,” and collectively with VNB, the “Lenders”); and the Court having considered the

1
        The Debtors filed a combined Motion for (i) Authority to Obtain Post-petition Financing; and (ii) Authority
        to use Lenders’ Cash Collateral. This Interim Order address the request for Authority to use Lender’s Cash
        Collateral. The request for Authority to use incur Post-petition Financing is addressed in a separate Interim
        Order. For purposes of this Interim Order the motion is defined as the Cash Collateral Motion.

36955267.7
             Case 8:20-bk-03608-CPM        Doc 72     Filed 05/27/20     Page 2 of 19

                                                                   Case No. 8:20-bk-03608-CPM


pleadings submitted and the arguments of counsel in support and opposition, if any; and the

Operating Company Debtors and Lenders having stipulated to the findings below and having

agreed to the form and entry of this Order; and for good cause having been shown:

       THE COURT HEREBY FINDS:

       A.      On May 6, 2020, (the “Petition Date”) each of the Operating Company Debtors

filed a separate petition for relief under chapter 11 of the United States Bankruptcy Code. 11

U.S.C. 101, et seq. (the “Bankruptcy Code”). On May 6, 2020, CFRA Holdings, LLC, an

affiliate of the Operating Company Debtors, also filed a separate petition for relief under chapter

11 of the Bankruptcy Code.

       B.      The Operating Company Debtors have remained in possession of their assets and

are currently authorized to continue in the operation and management of their business as

debtors-in-possession pursuant to 11 U.S.C. §§ 1107 and 1108.
                        / contend they
        C.      Lenders possess a validly perfected first lien on the following property of the

 Operating Company Debtors, as set forth in that certain Security Agreement dated September 9,

2016 conveyed by the Operating Company Debtors to Lenders, (the “Collateral”):

       all goods, fixtures, equipment, inventory, accounts, accounts receivable, contract rights,
commissions, choses in action, money, general intangibles, documents, instruments and chattel
paper of Borrowers, whether now owned or hereafter acquired, and all proceeds, products,
replacements, additions, substitutions and accessions of and to all of the foregoing, which
together collectively constitute and are hereinafter designated as the “Collateral,” and which
Collateral includes, without limitation, the following:

      (a) all of Borrowers’ inventory of whatever type or description wherever located and
whether now owned or hereafter acquired; and

        (b) all of Borrowers’ accounts and accounts receivable and all other forms of customer
obligations, now existing or hereafter acquired; and

       (c) all of Borrowers’ vehicles, equipment, machinery, furniture, fixtures or other items of
personal property, whether now owned or hereafter acquired; and




                                                2
            Case 8:20-bk-03608-CPM         Doc 72    Filed 05/27/20     Page 3 of 19

                                                                   Case No. 8:20-bk-03608-CPM


       (d) all of Borrowers’ permits, licenses and other governmental approvals (but only to the
extent permissible under applicable law without the consent of the grantor or issuer of such
permits, licenses and other governmental approvals); and

       (e) all of Borrowers’ cash, certificates of deposit, securities, investment property,
instruments and general intangibles; and

         (f) all proceeds, products, replacements, additional, substitutions and accessions of and
to all of the foregoing.

       Notwithstanding the foregoing, specifically excluded from Collateral are all franchise
agreements and development agreements by and between Borrowers, as franchisee, and IHOP
Franchising, LLC, a Delaware limited liability company, and its successors and assigns, as
franchisor (“IHOP”), and all equipment, machinery, furniture, fixtures and other personal
property leased by Borrowers from IHOP or any affiliate of IHOP and such leases.

       D.      Lenders’ assert that their lien and security interest in the Collateral secures the

obligations of the Operating Company Debtors pursuant to that certain Loan Agreement dated

September 9, 2016 (as amended, restated, supplemented or otherwise modified from time to

time, the “Loan Agreement”) among the Operating Company Debtors, CFRA Holdings, LLC,

Agent and the Lenders. Pursuant to the Loan Agreement and other documents, Lenders contend

to have made available to the Operating Company Debtors and CFRA Holdings, LLC a

revolving line of credit in the principal amount of up to Twenty-Six Million Dollars

($26,000,000) (the “Loan”). The Loan is reflected in: (i) that certain Revolving Line of Credit

Promissory Note dated September 8, 2016 made by Operating Company Debtors and held by

VNB in the principal amount of $11,000,000; (ii) that certain Revolving Line of Credit

Promissory Note dated September 8, 2016 made by Operating Company Debtors and held by

RJB in the principal amount of $15,000,000; (iii) a contemporaneous Guaranty of Payment and

Performance (the “Guaranty”) from CFRA Holdings, LLC and (iv) other loan agreements which,

together with Security Agreement, Loan Agreement and aforementioned Promissory Notes, are

collectively referred to as the “Bank Credit Agreements”.




                                                3
             Case 8:20-bk-03608-CPM          Doc 72     Filed 05/27/20      Page 4 of 19

                                                                      Case No. 8:20-bk-03608-CPM

        E.      Lenders claim that the security interests granted to Lenders pursuant to the

Security Agreement and other Bank Credit Agreements were perfected by Lenders by, among

other things, the filing of a UCC-1 Financing Statement filed on September 12, 2016 with the

Delaware Secretary of State under Filing Number 20165542756.

        F.      As of the Petition Date, Lenders assert that the Operating Company Debtors and

CFRA Holdings, LLC (collectively, the “Debtors”) were jointly and severally indebted: (i) to

VNB in at least the amount of at least $8,269,315.85, exclusive of legal fees and costs due under

the Bank Credit Agreements; and (ii) to RJB in at least the amount of at least $11,276,339.75,

exclusive of legal fees and costs due under the Bank Credit Agreements. Lenders allege that the

foregoing claims are secured by a primary and perfected first lien on the Collateral. The Debtors

stipulate and consent to the amount, extent, validity and priority of the Lenders’ claims and

security interests as set forth herein.

        G.      The Debtors contend that they require immediate authority to use cash collateral

of Lenders in order to pursue a sale of all or substantially all of the property of the estates and the

Debtors do not have sufficient unencumbered cash or other assets to fund the necessary activities

to be performed during the marketing period. As noted, supra, the Cash Collateral Motion also

incorporates the Debtors’ request for authority to use cash collateral of Lenders in these Cases

(the “DIP Financing Motion”) and the Debtors have also filed a separate motion to approve

bidding procedures and the sale of property of the estate (the “Sale Motion”), including property

and property interests utilized in connection with operation of the Debtors’ forty-nine (49)

restaurants (the “Restaurants”) as specifically identified in the Sale Motion.           The Debtors

contend that the Sale Motion, DIP Financing Motion and Cash Collateral Motion are inextricably

intertwined.




                                                  4
            Case 8:20-bk-03608-CPM          Doc 72     Filed 05/27/20     Page 5 of 19

                                                                     Case No. 8:20-bk-03608-CPM

       H.      The Operating Company Debtors use of the Lenders’ cash collateral, to the extent

and on the terms and conditions set forth herein, is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing. Good cause has been shown for the entry of this

Consent Order and its terms are fair and reasonable under the circumstances.

       It is hereby ORDERED, ADJUDGED AND DECREED as follows:

       1.      All rents, income, issue, profits and proceeds arising from any of the Collateral,

and all cash, negotiable instruments, proceeds, product or profits arising there from and any and

all substitutions, replacements, additions and accessions thereto, constitute the “cash collateral”

of Lenders in accordance with and as defined pursuant to 11 U.S.C. §§ 363(a) and 552(b).

       2.      The Operating Company Debtors are authorized to use Lenders’ cash collateral

only in accordance with the terms set forth in this Order for the payment of expenses, as set forth

at Exhibit “A” hereto, which are necessary for the conduct of the Operating Company Debtors’

business and for protection of Lenders’ Collateral. Such use of cash collateral is with the consent

of Lenders and is only for the period from the Petition Date through May 31, 2020 (the “Interim

Cash Collateral Period”), unless such period expires or is terminated earlier by the terms of this

Order or further order of this Court. This Court shall hold a hearing to consider further use of

cash collateral on May 29, 2020 at 2:30 p.m. (ET) (the “Further Cash Collateral Hearing

Date”). Objections to such further use of cash collateral, if any, shall be filed and served no later

than three (3) days prior to the Further Cash Collateral Hearing Date.

       3.      The Operating Company Debtors may use (and were permitted to use) the cash

collateral of Lenders for the expenses and in the respective amounts listed in the budget annexed

hereto and made part hereof as Exhibit “A” (the “Interim Approved Budgeted Expenses”), but

only to the extent such expenses are actually incurred.




                                                 5
             Case 8:20-bk-03608-CPM        Doc 72     Filed 05/27/20     Page 6 of 19

                                                                   Case No. 8:20-bk-03608-CPM

        4.     Any cash collateral received or collected by the Operating Company Debtors on

account of Lenders’ Collateral shall be deposited in the appropriate Operating Company

Debtors’ operating account, and Lenders shall retain a security interest in the same to the same

extent and with the same priority as it would have had had the cash collateral been acquired prior

to the commencement of this case. The Operating Company Debtors shall deposit all cash

collateral received on account of Lenders’ Collateral into the appropriate Operating Company

Debtors' debtor-in possession operating account within one (1) business day of receipt thereof in

the form received and endorsed by the Operating Company Debtors.

        5.     Prior to being required to consent to any extraordinary expenses, which are not set

forth in the budget attached at Exhibit “A” hereto, the Operating Company Debtors shall provide

Lenders with all documents relating to such extraordinary expenses, including but not limited to,

estimates, invoices (if and when available), leases (in final form), work orders and other relevant

documents. Upon receiving such documentation, Lenders will notify the Operating Company

Debtors within five (5) business days as to whether Lenders consent or object to the proposed

extraordinary expenses. If Lenders objects or do not indicate their approval to all or any part of

such extraordinary expenses on five (5) days’ notice to Lenders and other parties in interest, the

Operating Company Debtors shall request a hearing with the Bankruptcy Court for approval of

use of cash collateral for such extraordinary expenses.

        6.     On the Tuesday of each week, the Operating Company Debtors shall provide

Lenders with an accounting of all income received or collected and/or paid during the preceding

week by the Operating Company Debtors. Together with such accounting, the Operating

Company Debtors shall provide written notice to Lenders of all Interim Approved Budgeted

Expenses (and any other expenditures) of the Operating Company Debtors during the preceding

week.


                                                6
              Case 8:20-bk-03608-CPM            Doc 72      Filed 05/27/20       Page 7 of 19

                                                                           Case No. 8:20-bk-03608-CPM


        7.       The Operating Company Debtors shall provide and maintain hazard, loss and fire

insurance on all of the Lenders’ Collateral in an amount equal to the insurable value of such

assets, with Lenders designated as additional insureds and as loss payees, on such asset to the

extent of their interest therein.

        8.       Nothing contained herein shall obligate Lenders to make any loans or advances to

the Operating Company Debtors.

        9.       As partial adequate protection for the Operating Company Debtors' use of

Lenders’ cash collateral, Lenders are hereby granted, pursuant to 11 U.S.C. §§ 361(2) and 363 of

the Bankruptcy Code, to the extent of diminution in the value of the Lenders’ prepetition cash

collateral and subject to the Carve-Out (defined below), valid and existing first and senior

replacement liens and security interests in all post-petition leases, rents, issues, profits and

proceeds, arising from the Collateral and in all the cash collateral arising from the Collateral on

and after the Petition Date. For the avoidance of doubt and notwithstanding anything to the

contrary contained herein, unless otherwise expressly permitted by the terms of the applicable

lease, any liens granted under this Order shall not include the Debtors’ real property leases

(including, for the avoidance of doubt, any ground leases), but shall include the proceeds from

the disposition of all such leases.

        10.      The Debtors stipulate and consent to the amount, extent, validity and priority of

the claims and security interests of Lenders as set forth in this Paragraph and, subject to the
                                         / and the results of the investigation contemplated in the proviso of para. 20(h)(v)
provisions of paragraph 13 of this Order, this Court hereby: (i) allows VNB claims against the

Debtors and their bankruptcy estates in the amount of at least $8,269,315.85 as of the Petition

Date, exclusive of legal fees and costs due under the Bank Credit Agreements prior to the Petition

Date and exclusive of amounts which accrue under the Bank Credit Agreements after the Petition

Date; (ii) allows RJB claims against the Debtors and their bankruptcy estates in the amount of at


                                                      7
               Case 8:20-bk-03608-CPM       Doc 72    Filed 05/27/20     Page 8 of 19

                                                                   Case No. 8:20-bk-03608-CPM

least $11,276,339.75, exclusive of legal fees and costs due under the Bank Credit Agreements prior

to the Petition Date and exclusive of amounts which accrue under the Bank Credit Agreements after

the Petition Date; and (iii) determines that such claims against the Operating Company Debtors

and their respective bankruptcy estates are secured by a primary and perfected security interest in

the Collateral in favor of Lenders.

         11.     Lenders shall have the right upon forty-eight (48) hours telephone notice to the

Operating Company Debtors through their attorneys, to have Lenders’ agents inspect, audit,

examine, inventory and appraise the Collateral, and to audit, copy or extract records of the

Operating Company Debtors, and the Operating Company Debtors shall make all of their records

available to Lenders for such purposes.

         12.     This Order shall be sufficient evidence of Lenders’ perfected liens and security

interests in and to the Collateral, in any other collateral described in the Bank Credit

Agreements, and in and to the collateral granted by way of adequate protection pursuant to this

Order, without the necessity of Lenders taking possession, filing financing statements, mortgages

or other documents. The Operating Company Debtors are authorized to execute and deliver all

instruments as may be necessary or appropriate to implement the terms and condition of this

Order.

         13.     Any official creditors' committee duly formed or trustee appointed shall have

thirty (30) days from the date of formation/appointment to contest any provision of this Order by

filing and serving an objection on counsel for the Debtors and Lenders, as well as all interested

parties under Bankruptcy Rule 2002, within such thirty (30) day period. In the absence of such

timely objection, all creditors and all successors to the Debtors shall be bound by the provisions

of this Order as it relates to all of them. The right of any creditors' committee formed or trustee

appointed to object under this Order shall terminate thirty-one (31) days from


                                                 8
             Case 8:20-bk-03608-CPM         Doc 72     Filed 05/27/20     Page 9 of 19

                                                                     Case No. 8:20-bk-03608-CPM

formation/appointment. Any creditor, on its own accord, shall file and serve any objection to

any provision of this Order no later than seven (7) days prior to the hearing date set by the Court

to consider use of cash collateral on a final basis, and in the absence of such action all creditors

shall be bound by the terms of this Order. After the applicable objection period set forth herein,

all creditors, any committee formed or trustee appointed, successors in interest to the Debtors,

and all other interested parties shall be bound by the provisions of this Order.

       14.     The Operating Company Debtors' authorization to use cash collateral and

Lenders’ consent thereto, shall immediately terminate without further Order on the earlier of (i)

the entry of and Order granting Lenders, or any party other than Lenders, relief from the

automatic stay with respect to any property of the Operating Company Debtors in which Lenders

claims a lien or security interest, whether pursuant to this Order or otherwise; (ii) the entry of an

Order dismissing the Chapter 11 proceedings of           any of the Debtors or converting their

proceeding to cases under Chapter 7 of the Bankruptcy Code; (iii) the entry of an Order

authorizing the appointment of a trustee in the bankruptcy proceedings of any of the Debtors;

(iv) the entry of an Order confirming a Plan of Reorganization or liquidation for either of the

Operating Company Debtors; (v) the entry of an Order by which this Order is reversed, revoked,

stayed, rescinded, modified or amended without the consent of Lenders thereto.

       15.     Nothing contained in this Order shall be deemed or construed to (i) limit or waive

or release any and all of Lenders’ objections to the Operating Company Debtors' use of cash

collateral in any manner of or for any period beyond that which is expressly authorized by the

terms of this Order; (ii) limit Lenders to the relief granted herby; (iii) limit or bar Lenders from

seeking other and further relief (including, without limitation, relief from the terms of this Order)

for cause on appropriate notice to the Operating Company Debtors and other parties-in-interest

entitled to notice of same; (iv) limit or bar Lenders from seeking allowance of pre-petition claims


                                                 9
           Case 8:20-bk-03608-CPM           Doc 72     Filed 05/27/20      Page 10 of 19

                                                                      Case No. 8:20-bk-03608-CPM

against any of the Debtors or their estates in amounts greater than allowed herein; (v) limit or bar

Lenders from seeking allowance and/or payment of an administrative expense claim (or any

other claim arising after the Petition Date) against any of the Debtors or their estates; or (vi) limit

or waive any of Lenders’ rights and remedies with respect to its interests in the Lenders’

Collateral or proceeds there from, or any of Lenders’ other collateral for the subject

indebtedness, all of said rights and objections Lenders hereby expressly reserve.

       16.     Lenders shall have the right to terminate their consent for the use of cash

collateral for “cause” as defined by a finding of the Court, after five (5) business days’ written

notice to the Operating Company Debtors, that at any time the Operating Company Debtors have

violated the material duties imposed on it hereunder. Lenders reserve their rights to move at any

time for relief from the automatic stay, conversion or for the appointment of a trustee on any and

all appropriate grounds. Notwithstanding anything to the contrary contained herein, upon the

occurrence and continuance of an event of default, the Lenders may enter upon leased premises

only as provided by (i) any separate agreement by and between the applicable landlord and the

Lenders (the terms of which shall be reasonably acceptable to the parties thereto), (ii) applicable

non-bankruptcy law, or (iii) an order from the Bankruptcy Court on no less than five (5) days’

notice to the applicable landlord.

       17.     Nothing in this Order shall constitute a waiver of any event of default which has

occurred under the Bank Credit Agreements to date or which may occur in the future.

       18.     If the adequate protection provided for hereby proves insufficient to protect

Lenders’ interest in and to the cash collateral, Lenders shall be entitled to the protections of

Sections 361 and 507 of the Bankruptcy Code. Lenders shall be entitled to an administrative

expense claim pursuant to Sections 507(a)(2) and (b) and 503(b) of the Bankruptcy Code for the

amount of diminution, if any, in the value of the Lenders’ Collateral subsequent to the Petition


                                                  10
          Case 8:20-bk-03608-CPM          Doc 72     Filed 05/27/20    Page 11 of 19

                                                                   Case No. 8:20-bk-03608-CPM

Date, without waiver of any other rights or claims Lenders may possess. Any such administrative

expense claim to which Lenders are entitled pursuant to this Paragraph shall have a super priority

administrative expense claim, pursuant to Section 507(b) of the Bankruptcy Code, senior to any

and all claims against the Operating Company Debtors under Section 507(a) of the Bankruptcy

Code, whether in this proceeding or in any superseding proceeding except that same shall be

subordinated only to any outstanding fees allowed and payable to the United States Trustee

and/or the Clerk of this Court.

       19.     Lenders are granted, to the extent of any diminution in the value of the Lenderes’

prepetition cash collateral and subject to the Carve-Out (as defined below), a replacement lien on

and in all property acquired or generated post-petition by the Operating Company Debtors to the

same extent and priority and of the same kind and nature as Lenders would have had prior to the

filing of these bankruptcy cases; but excluding all proceeds of property recovered or transfers

avoided by or on behalf of the Operating Company Debtors, their estates or any subsequently

appointed trustee under Sections 544 through 550, inclusive, of the Bankruptcy Code (the “Post-

Petition Collateral”). This replacement lien and security interest in the Post-Petition Collateral

granted to Lenders (the “Replacement Lien”) is deemed to be valid and perfected without the

need of Lenders to take possession, file financing statements, file or record any further

documents or instruments, or as otherwise required to be executed or filed under non-bankruptcy

law. The Operating Company Debtors are, however, authorized to execute and deliver all

instruments to Lenders as may be necessary or appropriate to implement the terms of this

Paragraph.

       20.     Payments of Debtors’ Professionals -- Carve Out.

               a.      The Interim Approved Budgeted Expenses approved in this Order, and in

any interim order approving the DIP Financing Motion, (collectively, the “Interim Approved


                                               11
          Case 8:20-bk-03608-CPM          Doc 72     Filed 05/27/20    Page 12 of 19

                                                                   Case No. 8:20-bk-03608-CPM

Budgets”) shall include payment of allowed fees and expenses of: (i) Debtors’ counsel, Saul

Ewing Arnstein & Lehr LLP (“Debtors’ Counsel”); and (ii) any chief restructuring officer, and

his/her firm, that may be retained in the Cases (collectively the “CRO,” and collectively with the

Debtors’ Counsel, the “Retained Professionals”), accrued from and after the Petition Date in an

amount of up to $95,000 to Debtors’ Counsel, and in an amount of up to $75,000 to the CRO -

inclusive of the $20,629.50 retainer held by Debtors’ Counsel and the $47,000 retainer held by

the CRO (collectively, the “Initial Professional Fee Payments”).

               b.     The Initial Professional Fee Payments have and shall be funded from

Lenders’ Cash Collateral and/or the proceeds of the DIP Loan (as defined in the DIP Financing

Motion) as, when, and to the extent set forth in the Interim Approved Budgets and subject to the

terms and conditions of this Order. The Debtors shall wire transfer funds to the Saul Ewing

Arnstein & Lehr LLP Client Trust Account (to the extent of such funds actually deposited, the

“Carve-Out Reserve Account”) in the amounts equal to, but not to exceed, the amounts budgeted

for Saul Ewing and the CRO set forth in the Interim Approved Budget for each such week. Saul

Ewing shall release to itself or the CRO, as the case may be, such amounts as are payable

pursuant to an applicable Order of this Court, including, without limitation, an order approving

the CRO Retention Motion (defined below), any order approving interim compensation

procedures in the Cases and any order granting interim or final fee applications in the Cases. In

making payments from the Carve-Out Reserve Account, Saul Ewing shall be entitled to rely on

written certifications from the CRO as to the amount the CRO is due and owing from the Carve-

Out Reserve Account and in no circumstance shall Saul Ewing be obligated to pay any party

other than from the funds held, from time to time, in the Carve-Out Reserve Account.

               c.     The entitlement of Debtors’ Counsel to retain its portion of the Initial

Professional Fee Payments is contingent upon (i) entry of an Order by this Court approving the


                                               12
          Case 8:20-bk-03608-CPM                 Doc 72       Filed 05/27/20         Page 13 of 19

                                                                               Case No. 8:20-bk-03608-CPM

retention of Debtors’ Counsel pursuant to 11 U.S.C. §§ 105, 327, 328, 1103, or 363, Bankruptcy

Rule 2016(b), and Local Rule 2016-1; and (ii) entry of an Order by this Court allowing and

approving compensation and/or reimbursement to said professional pursuant to 11 U.S.C. §§ 330

and 331, and shall be further limited to the amount(s) allowed and approved pursuant to such

Order(s) (an “Allowed Fee Order”).

                d.       The entitlement of the CRO and his/her firm to retain their portion of the

Initial Professional Fee Payments is contingent upon: (i) entry of an Order by this Court

approving the Motion authorizing the Debtors (a) to retain Focus Management Group USA Inc.

to provide a chief restructuring officer and additional personnel, as set forth in that certain

engagement agreement between the Debtors and Focus and (b) to designate J. Tim Pruban as the

Debtors’ CRO, nunc pro tunc to the Petition Date (the “CRO Retention Motion”) (ECF No. 20) -

- provided that the order granting the CRO Retention Motion includes Lenders and their counsel

as additional “Notice Parties” (as defined in the “CRO Retention Motion”); and (ii) payment to

the CRO in accordance with the terms and conditions in the CRO Retention Motion and the

Order granting that motion.

                e.       Pursuant to 11 U.S.C. § 364(c)(1), the Initial Professional Fee Payments

are and shall be included in the allowed DIP Superpriority Claims awarded to Lenders under any

order approving the DIP Financing Motion; provided that each of the liens and claims, including

the DIP Superpriority Claims granted to the Lenders in connection with the DIP Loan, shall be

subject only to a “Carve-Out”2 from the Lenders’ collateral for: (i) all fees required to be paid to


2
       The “Carve Out” shall mean (a) the unpaid fees and expenses incurred by Retained Professionals that were
       incurred (i) on and after the Petition Date and before the Termination Date (as defined in the DIP Financing
       Motion) (both only if the Lenders terminate the Debtors’ use of proceeds of the DIP Loan and Lenders’
       cash collateral as a result of the occurrence of a Termination Event (as defined in the DIP Financing
       Motion) and the Agent delivers notice to counsel for the Debtors that the Agent has exercised its right to
       terminate the Debtors’ use of cash collateral as a result of the occurrence of a Termination Event) but not in
       excess of the total aggregate amount set forth in the Interim Approved Budgets, and (ii) provided that, in


                                                       13
          Case 8:20-bk-03608-CPM                Doc 72       Filed 05/27/20        Page 14 of 19

                                                                              Case No. 8:20-bk-03608-CPM

the Clerk of the Bankruptcy Court and to the Office of the United States Trustee pursuant to

section 1930(a)(6) of title 28 of the United States Code and (ii) any unpaid portion of the Initial

Professional Fee Payments, awarded by entry of an Allowed Fee Order or in accordance with the

terms and conditions in the CRO Retention Motion and the Order granting that motion, which

fees and charges have not been otherwise paid with unencumbered estate funds. Any Carve Out

obligations shall be paid from any unencumbered funds of the Debtors’ estates before being paid

from any collateral of Lenders. No part of the Carve Out shall be available to pay professional

fees incurred by any other party in the Cases. A Termination Event shall not impact the Debtors’

obligations with respect to the Carve-Out and the Post-Termination Carve-Out (defined below),

subject to the condition for payment thereof as set forth herein. For purposes herein, “Post-

Termination Carve-Out” shall mean reasonably necessary fees and expenses incurred by

Debtors’ Counsel and the CRO following the Termination Date in order to conclude the Cases,

including with respect to seeking dismissal and/or conversion of the Cases, up to a cap of

$35,000. With the exception of the $35,000 limit on the Post-Termination Carve-Out, the Post-

Termination Carve-Out shall be subject to the same terms and conditions as the Carve-Out.

               f.       Nothing herein shall constitute a cap on the amount of professional fees

and expenses that may be incurred or allowed in the Cases; provided that no payments of such

fees and expenses shall be made from Lenders’ Cash Collateral, Lenders Collateral and/or the

DIP Loan proceeds except as, when, and to the extent set forth in the Interim Approved Budgets,

and subject to the terms and conditions of this Order. Moreover, nothing herein shall be


       each case, such fees and expenses are ultimately allowed on a final basis by this Court and are not excluded
       from the Carve Out under the later provisions hereof; and (b) any unpaid fees payable to the U.S. Trustee
       and Clerk of the Bankruptcy Court pursuant to section 1930 of Title 28 of the United States Code. All
       prepetition retainers and any other unencumbered property of the estate shall be used to pay any allowed
       fees and expenses of the Retained Professionals before any payment of such fees or expenses are made
       from the Carve Out.




                                                      14
          Case 8:20-bk-03608-CPM             Doc 72   Filed 05/27/20      Page 15 of 19

                                                                     Case No. 8:20-bk-03608-CPM

construed as consent to the allowance of any fees or expenses of the Retained Professionals or

shall affect the rights of Lenders to object to such amount.

               g.      In exchange for the consideration afforded by Lenders under this Order,

none of the Lenders’ respective interests in property of the Debtors’ estates shall be, with respect

to any fees, expenses or charges incurred by the Retained Professionals or any other professional

retained by any of the Debtors, subject to the surcharge provisions of section 506(c) of the

Bankruptcy Code, the enhancement of collateral provisions of section 552 of the Bankruptcy

Code, or any other legal or equitable doctrine (including unjust enrichment).

               h.      No portion of the Lenders’ Cash Collateral, Lenders’ Collateral, the DIP

Loan proceeds or Carve Out may be used to pay any fees or expenses incurred by any entity in

connection with any claim, actions or services adverse to Lenders, Agent or their affiliates (direct

or indirect), or any of their respective directors, officers, members (direct or indirect), partner,

equity owner, agent, servant, employees, counsel, consultants or other representative

(collectively, the “Lender Parties”), including (i) preventing, hindering or delaying Agent’s or

Lenders’ enforcement or realization upon any collateral upon the occurrence of the Termination

Date, (ii) using or seeking to use Cash Collateral or selling other Collateral without Lenders’

consent, (iii) incurring indebtedness with a priority equal or senior to Lenders’ interest in

property of the estate, (iv) objecting to or contesting in any manner, or raising any defense to, the

validity, extent, amount, perfection, priority or enforceability of Lenders’ claims or security

interests, or (v) commencing and continuing any adversary proceeding against any of the Lender

Parties, provided, however, that up to $7,500 of the Carve-Out may be used by the Debtors’

professionals to investigate the validity, extent, amount, perfection, priority and/or enforceability

of Lenders’ claims and security interests.




                                                 15
           Case 8:20-bk-03608-CPM           Doc 72      Filed 05/27/20   Page 16 of 19

                                                                    Case No. 8:20-bk-03608-CPM

       21.     The claims of Lenders shall not be subject to the equitable doctrine of marshaling

with respect to the Lenders’ Collateral or any other collateral securing amounts owed to Lenders

by the Operating Company Debtors or CFRA Holdings, LLC.

       22.     Notwithstanding any subsequent modification of this Order by this Court, the

protections accorded to Lenders pursuant to this Order shall apply with regard to all cash

collateral utilized prior to any further order by this Court.

       23.     The Debtors shall timely perform all obligations of debtors-in-possession required

by the Bankruptcy Code, Federal Rules of Bankruptcy Procedure and the orders of this Court.

       24.     This order is without prejudice to: (a) any subsequent request by a party in interest

for modified adequate protection or restrictions on use of cash collateral; (b) any other right or

remedy which may be available to the Lenders.

       25.     The Court shall retain jurisdiction to enforce the terms of this Order.


AGREED AS TO FORM,
ENTRY AND CONTENT

SAUL EWING ARNSTEIN & LEHR LLP                       K&L GATES LLP


By: /s/ Aaron S. Applebaum______                     By: /s/ Daniel M. Eliades_________
   Carmen Contreras-Martinez                             Daniel M. Eliades, Esq.
   Florida Bar No. 093475                                David S. Catuogno, Esq.
   701 Brickell Avenue, 17th Floor                       One Newark Center, 10th Floor
   Miami, FL 33131                                       Newark, New Jersey 07102
   Telephone: (305) 428-4500                             Tel: (973) 848-4000
   Facsimile: (305) 374-4744                             Facsimile: (973) 848-4001
   Carmen.Contreras-Martinez@saul.com                    Email: daniel.eliades@klgates.com
                                                         Email: david.catuogno@klgates.com
   -and-
                                                         Counsel to Valley National Bank and
                                                         Raymond James Bank, N.A,




                                                  16
          Case 8:20-bk-03608-CPM         Doc 72       Filed 05/27/20   Page 17 of 19

                                                                  Case No. 8:20-bk-03608-CPM

   Stephen B. Ravin
   Florida Bar No. 293768 (inactive status)
   Aaron S. Applebaum
   1037 Raymond Boulevard
   Suite 1520
   Newark, NJ 07102
   Telephone: (973) 286-6700
   Facsimile: (973) 286-6800
   Stephen.Ravin@saul.com
   Aaron.Applebaum@saul.com

 Proposed Counsel for Debtors and Debtors-
in-Possession




                                              # # #

(Carmen Contreras-Martinez, Esq. is directed to serve a copy of this Order on interested parties
who are non-CM/ECF users and to file a proof of service within three days of entry of this
Order.)




                                               17
Case 8:20-bk-03608-CPM   Doc 72   Filed 05/27/20   Page 18 of 19




                            EXHIBIT A
                             BUDGET




                             2
    Case 8:20-bk-03608-CPM                     Doc 72        Filed 05/27/20            Page 19 of 19


CFRA, LLC; CFRA Holdings, LLC; CFRA Tri-Cities, LLC
2-Week Budget & Cash Flow

                                                                      1               2                   Weeks
($ thousands)                                                     Projected       Projected                1-2
Week Ending Date                                                  5/23/2020       5/30/2020               Total

Cash Receipts
         DIP Draws                                               $         73     $         15        $        88
         A/R Collections (Gross)                                 $       -        $     -             $       -
             Less Discount                                       $       -        $     -             $       -
             A/R Collections (Net)                               $       -        $     -             $       -
         Equipment Sales                                         $       -        $     -             $       -
         Franchise Sales                                         $       -        $     -             $       -
Total Cash Receipts                                              $         73     $         15        $        88



Cash Disbursements
         Rents                                                   $       -        $     -             $      -
         Utilities                                               $       -        $     -             $      -
         Insurance                                               $           32   $     -             $       32
         Debtors Counsel                                         $           75   $     -             $       75
         Debtors CRO                                             $           28   $     -             $       28
         Appraisal                                               $       -        $     -             $      -
         Miscellaneous                                           $           5    $         5         $        10
         US Trustee Fees                                         $       -        $     -             $      -
         Contingency                                             $         5      $         5         $        10
         Secured Lender Fees and Interest                        $       -        $     -             $      -
         Claims and/or Noticing Agent                            $       -        $          5        $         5
Total Cash Disbursements                                         $       145      $         15        $      160

Net Weekly Cash Flow                                             $       (72) $         -             $       (72)

Beginning Cash Balance                                                       72         -                         72

Ending Cash Balance                                              $       -        $     -             $       -

Notes:


         1. Assumes no payment of rent during the projection period.
         2. Property and Liability insurance is maintained at current rates under current policies.
         3. Bank fees and interest not included.
         4. Assumes $5,000 payment to the claims/noticing agent in week 2.
         5. No site landscaping or other maintenance included.




                                                                                                                       CFRA BK Filing Budget - 051820 - 053020 - v1
